Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 12/11/2019.  
The information disclosure statement/s (IDS/s) submitted on 12/11/2019, 05/20/2020 and 05/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 12/11/2019 are acceptable.
Claims 1-19 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19  is rejected under 35 U.S.C. 101 because claim 19 recites “A computer readable medium containing a program which, when executed, performs an operation for controlling power conversion in a wind turbine”.  The claim does not explicitly exclude transitory signals, neither the specification nor the claims limit the computer readable medium “to obtain the program instructions stored in the medium” to a non-transitory signal. The computer readable medium may include but is not limited to: a hard disk drive (HDD), a floppy disk driver, a 
Claim Rejections - 35 USC §112

The following is a   quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In re to claim 19, claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 recites “a computer readable medium containing a program which, when executed, performs an operation for controlling power conversion in a wind turbine” on lines 1-2, which is not described in the disclosure.  These limitations should either be included in the specification or canceled from claim 19.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagoner et al. (US 2014/0361538 A1), hereinafter ‘Wagoner.

In re to claim 1, Wagoner disclose a wind turbine (i.e. 100, fig. 1, see pr. [0020]) comprising a power converter system (i.e. 130, see pr. [0021]), comprising: a plurality of power modules (i.e. 132 and 134, see pr. (0021]) each comprising:  5at least one semiconductor component (i.e. 142 and 144), and a temperature sensor (i.e. 222, see pr. [0035]) arranged in thermal connection with the semiconductor component (i.e. 142 and 144), and being arranged to generate a temperature signal accordingly (i.e. 224, fig. 3, see pr. [0035]), and a controller (i.e. 140, fig. 2) arranged to receive temperature signals from the respective 10power modules (i.e. see pr. [0032]), and to shut down operation of the power converter system in case one or more of the temperature signals indicate a temperature exceeding a trip temperature threshold (i.e. see prs. [0012]), wherein the controller is arranged to monitor at least one parameter and to update the trip temperature threshold according to the at least one parameter (i.e. see prs. [0039-0041]). 136
In re to claim 2, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the controller (i.e. 140, fig. 2) is arranged to update the trip temperature threshold by calculating an updated trip temperature threshold value according to a trip threshold algorithm in response to the at least one parameter (i.e. see prs. [0039-0041]).
In re to claim 3, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the controller (i.e. 140, fig. 2) is arranged to monitor at least two parameters 
In re to claim 11, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the at least one semiconductor 25component comprises at least one Gate Bipolar Transistor (i.e. 142 and 144, fig. 1).  
5 In re to claim 19, Wagoner disclose a computer readable medium containing a program which, when executed, performs an operation for controlling power conversion in a wind turbine (i.e. see pr. [0031]), wherein the wind turbine comprises a power converter system (i.e. 130, fig. 1, see par. [0021]). with a plurality of power modules each comprising at least one semiconductor component; the operation, comprising:  10sensing a temperature at a point with thermal connection to the at least one semiconductor component (i.e. 142 and 144, fig. 1) in each of the plurality of power modules (132 and 134, fig. 1); monitoring at least one parameter; updating a trip temperature threshold according to the at least one parameter (i.e. see prs. [0012]), 15comparing the sensed temperatures with the trip temperature threshold; and shutting down operation of the power converter system if one or more of the sensed temperatures exceeds the trip temperature threshold (i.e. 142 and 144, fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wagoner et
al. (US 2014/0361538 A1), hereinafter “Wagnor in view of Thogersen et al. (U.S. 2014/0212289 A1), hereinafter “Thogersen.

In re to claim 10, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1.   Except, Cross fails to explicitly disclose that wherein the temperature sensor arranged 20in thermal connection with the semiconductor component comprises a thermistor positioned on a structure of the power module at a limited distance away from the at least one semiconductor component.  Whereas Thogersen teach that wherein the temperature sensor arranged 20in thermal connection with the semiconductor component comprises a thermistor positioned on a structure of the power module at a limited distance away from the at least one semiconductor component (i.e. see prs. [0028-0029 and {0095]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power converter system of Wagoner by incorporating a thermistor sensor for sensing the temperature of a semiconductor in order to help in the protection of the wind turbine operation, such as interrupt operation if the wind turbine in case of high temperature. 
Allowable Subject Matter
Claims 4-9, 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claims 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the plurality of power modules are cooled by a liquid, and wherein a temperature sensor is arranged to sense a temperature of the liquid and to generate a ”.  
In re to claims 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in “a temperature sensor is arranged to sense a 14temperature of the liquid and to generate a liquid temperature signal accordingly, and wherein the controller is arranged to update the trip temperature threshold in response to the liquid temperature signal”.  
In re to claims 18, None of the cited prior art alone or in combination disclose or teach the claimed inventions in “a temperature sensor is arranged to sense a 14temperature of the liquid and to generate a liquid temperature signal accordingly, and wherein the controller is arranged to update the trip temperature threshold in response to the liquid temperature signal”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 5-9, claims 5-9 depend from claim 4, thus are also objected for the same reasons provided above. 
In re to claim 14, claim 14 depend from claim 13, thus are also objected for the same reasons provided above.     

In regard to claims 15-17, method claims 15-17 are rejected based on the following case law, note that under MPEP 21 12.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839